Name: Council Regulation (EEC) No 1120/81 of 28 April 1981 on the grant of a premium for the birth of calves in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/ 12 Official Journal of the European Communities 30 . 4. 81 COUNCIL REGULATION (EEC) No 1120/81 of 28 April 1981 on the grant of a premium for the birth of calves in Italy THE COUNCIL OF THE EUROPEAN COMMUNITIES, policy (5 ), as last amended by Regulation (EEC) No 929/79 (&amp;), HAS ADOPTED THIS REGULATION : Article 1 1 . Italy shall continue during the 1981 /82 marketing year to grant a premium for every calf born on its territory and still alive six months after its birth . 2 . The amount of the said premium shall be 32 ECU payable by the European Agricultural Guidance and Guarantee Fund, Guarantee Section . It shall be paid in a single instalment. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas the intervention price applicable in the beef and veal sector for the 1981 /82 marketing year was fixed at a level below that resulting from the imple ­ mentation of Article 6 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organiza ­ tion of the market in beef and veal (3 ), as last amended by the 1979 Act of Accession ; whereas Italy, which , during the six preceding marketing years , has applied the system of a premium for the birth of calves referred to in Regulation (EEC) No 1 667/80 (4 ) should therefore continue to grant this premium for a further period of 12 months ; Whereas this premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural Article 2 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the day following that on which the application of the system provided for in Article 1 of Regulation (EEC) No 1667/80 ends . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING (  ) OJ No C 90 , 21 . 4 . 1981 , p . 101 . ( 2 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). (3 ) OJ No L 148 , 28 . 6 . 1968 , p . 24. (5 ) OJ No L 94, 28 . 4 . 1970, p . 13 . (4 ) OJ No L 166, 1 . 7 . 1980 , p . 10 . ( 6) OJ No L 117, 12 . 5 . 1979 , p . 4.